DETAILED ACTION
 	This Office Action is in response to the amendment filed on 12/02/2021 in which claims 2-8, 10, and 11 have been amended, claims 1, 12, and 13 have been cancelled, and claims 14-31 are new. Claims 2-11, and 14-31 are presented for examination on the merits. Claims 2-11, and 14-31, now re-numbered as claims 1-28 are pending.
 				Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 11/23/2021 and 12/02/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

	Response to Arguments
1.	In view of the claim amendments filed on 12/02/2021, applicant’s remarks in pages 11-13 with respect to the rejection under 35 U.S.C § 103(a) and 35 U.S.C. § 101 have been considered. As further amended, the independent claims 11, 14, 15, and 24 now include the features of allowable subject matters to place the claims in condition for allowance.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) and 35 U.S.C. §112 mailed on 10/05/2021are hereby withdrawn.


 				Allowable Subject Matter

2.	  Claims 2-11, and 14-31 are allowed over prior art of record.

Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 11, 14,, 15, and 24 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Kshepakaran et al. (US 20170364637 A1, cited in PTO-892) discloses a computer-implemented method, system and computer program product of capturing and displaying health information of a first person on an electronic computing device, the electronic computing device can include: at least one computer processor; and at least one memory device, the computer-implemented method can include: a) receiving, by the at least one computer processor, data about a first person user on at the at least one first client computing device, wherein the first person user has one or more family member users, each having at least one computing device, or at least one user, or organization with which the user may wish to share a personal health data record, the data about the at least one first person user comprising: any identification data about the first person; any inputted health related data about the first person; or any captured health related data about the first person, comprising at least one of: any health related data; an application programming interface (API) accessible data; or other health records comprising at least one of: electronic medical record (EMR); scanned data; sensed data; or optical character recognition (OCR) captured data; b) receiving, by the at least one computer processor, data about at least one second person user, wherein the at least one second person user comprises at least one of: any other person user 
 Further, Wachira et al. (US 20190214119 A1, cited in PTO-892) discloses systems and methods for allowing a user who is taking a medication to personalize and optimize their medication regime. Features of the embodiments of the present invention that can help pharmacy patients in following regimes include, for example, the number of drug ingestion sessions can be minimized, the number of pills per ingestion session can be minimized, optimization against drug half-life for interacting drugs in the prescription, personalized pill reminder messages, use of pill description and/or images in the reminders, personalized delivery channels and time for reminders, personalized medication regimes, refill, appointment and medication reminders and a personalized dispenser device. A further advantage of the features of the embodiments of the present invention including tracking if medication is misused, e.g. not taken according to protocol--not taken fast enough, not taken at all, or taken too quickly, e.g. report to authorities if opioids used too quickly. Other advantages include, for example, improves methods for pharmaceutical industry drug delivery based on context adherence preferences of populations, improves value-based care by making it scalable and 
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards methods for executing operations related to procurement of individualized medicine therapies. Also disclosed are embodiments systems, methods, and devices for accessing a wide range of individualized medicine platform modules. 
The subject matters of the independent claims 11, 14, 15, and 24 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 11 that recite: “…receiving, by the second server, a therapy order request to a second computing device corresponding to an authenticated manufacturing scheduler user profile representing a manufacturing site scheduler; receiving, by the second server, an approved therapy order request from the second computing device corresponding to an authenticated senior manufacturing site user profile; and receiving, by the second server, a shipment scheduling request from the second computing device corresponding to the authenticated senior manufacturing site user, wherein the first server 

 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 11, 14, 15, and 24 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498